Citation Nr: 1632131	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-28 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for neuropathy, left foot as secondary to the service-connected disability of stress fracture of the left 3rd and 4th metatarsals and service-connected lumbosacral strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to May 1995 and from January 1996 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an September 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran is claiming service connection for neuropathy of the left foot, to include as secondary to the service-connected disability of stress fracture of the left 3rd and 4th metatarsals.  Additional development is required, as discussed below.

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 

The Veteran was afforded VA examinations on April 2011, January 2013, and January 2015.   All of the examinations are inadequate for the Board to adjudicate the claim.  

In April 2011, the Veteran had a foot examination where he was diagnosed with neuropathy in the left foot.  The examiner opined that the neuropathy was less likely as not caused by or a result of his service connected stress fracture.  However, the examiner was not able to review the claims file and the opinion did not address aggravation.  

A January 2013 VA examiner found that the Veteran's peripheral neuropathy of the left lower extremity was less likely than not related or caused by his service connected lumbar strain with degenerative changes.  His rationale was based on an electromyography (EMG) diagnostic study that showed no abnormalities in "the large conducting sensory and motor fibers in the left lower limb and foot."  However, the examiner noted that "symptoms of burning tend to be associated with the smaller, non-myelinated nerve fiber population," which were not evaluated by EMG/NGV diagnostic testing.  This is significant, because at the time of the examination the Veteran reported a burning sensation at the bottom of his left foot that had begun approximately 6 months earlier.  Based on the examiner's statements, the EMG/NGV did not evaluate the nerve fibers that were the suspected sourced of the Veteran's symptomatology.  Thus, the conclusion that there were no abnormalities requires more elaboration.  Furthermore, the question of aggravation was not addressed in this examination.  In sum, the 2013 examination does not contain clear conclusions or supporting data that has been reasonably explained by the examiner, thus the report is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The final VA examination on January 2015 primarily addressed orthopedic findings.  There was no neurologic testing and the examiner did not discuss the etiology of the claimed neuropathy.

In sum, the examinations to date have not fully addressed the etiology of the claimed neuropathy and thus an additional opinion is needed.

Finally, it appears that there may be outstanding treatment records relating to the disabilities on appeal.  During the Veteran's hearing he stated that he had recently been treated at the VA for his foot condition.  All outstanding treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask Veteran to identify any VA or private treatment that he may have had for his left foot neuropathy, which are not already of record.  After securing the necessary authorization, attempt to obtain and associate those identified treatment records with the claims file.  If any  identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  The same examiner conducted the April 2011 and the January 2013 VA examinations.  Send the claims file to that individual to obtain an addendum opinion.  If that examiner is not available, schedule the Veteran for a VA examination with another examiner to determine the nature and etiology of his left foot neuropathy.  The examiner must review the entire claims file and must note that review in the examination report.  The VA examiner should provide the following information:

Is it at least likely as not (a 50 percent probability or greater) that the service-connected stress fracture of the left 3rd and 4th metatarsals caused the diagnosed neuropathy in the left foot?

Is it at least likely as not (a 50 percent or greater probability) that the Veteran's service-connected stress fracture of the left 3rd and 4th metatarsals aggravated (increased in disability beyond the natural progression) the neuropathy of the left foot?  If aggravation is found, please identify the baseline level of disability prior to the aggravation.

Is it at least likely as not (a 50 percent or greater probability) that the Veteran's service-connected lumbar strain with degenerative changes caused the diagnosed neuropathy in the left foot?

Is it at least likely as not (a 50 percent or greater probability) that the Veteran's service-connected lumbar strain with degenerative changes aggravated (increased in disability beyond the natural progression) the neuropathy of the left foot disability?  If aggravation is found, please identify the baseline level of disability prior to the aggravation.

The examination report must include a complete rationale for all opinions expressed.  If the examiner finds that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




